Citation Nr: 1042386	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  09-41 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a heart attack.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 
1989.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a July 2009 rating decision, which denied service 
connection for bilateral hearing loss and a heart attack.

The Board notes that the Veteran's August 2009 notice of 
disagreement (NOD) indicated that he disagreed with the denial of 
all 7 issues addressed in the July 2009 rating decision.  
However, in an October 2009 rating decision, the RO granted 
service connection for mechanical low back strain with extensive 
degenerative joint disease and migraine headaches.  This decision 
was a complete grant of benefits with respect to these issues.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
Therefore, they are not on appeal before the Board.  
Additionally, the October 2009 statement of the case (SOC) 
included the issues of entitlement to service connection for 
tinnitus, weight management disability, colon cancer, hearing 
loss, and a heart attack.  However, in his October 2009 
substantive appeal, the Veteran indicated that he only wished to 
appeal the issues of entitlement to service connection for 
hearing loss and a heart attack.  As such, these are the only 
issues now addressed by the Board.

In February 2010, a video conference hearing was held before the 
undersigned Veterans Law Judge.  A transcript of this proceeding 
has been associated with the claims folder.




FINDING OF FACT

Before a decision was made in this case, the Board was notified 
that the Veteran had died in June 2010.


CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but 
see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the Veteran and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title . . ."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA RO from which the claim originated 
(listed on the first page of this decision).  


ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


